Hayes, J.
(dissenting). I respectfully dissent. In my view, Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint in this defamation action. The statements made by defendant concerning plaintiff were “reasonably susceptible of a defamatory connotation” (James v Gannett Co., 40 NY2d 415, 419, rearg denied 40 NY2d 990; see, Silsdorf v Levine, 59 NY2d 8, 12-13, cert denied 464 US 831; Curry v Roman, 217 AD2d 314, 318-319, lv denied sub nom. Parlato v Roman, 88 NY2d 804). The statements, which implied that plaintiff was intoxicated and disloyal to his clients, were disparaging to plaintiff in his profession and affected his credibility as an attorney representing clients charged with alcohol-related Vehicle and Traffic Law offenses. Contrary to the position of the majority, the statements were mixed opinion and thus actionable. Where, as here, a “statement of opinion implies that it is based upon facts which justify the opinion but are unknown to those reading or hearing it, it is a ‘mixed opinion’ and is actionable” (Steinhilber v Alphonse, 68 NY2d 283, 289). The statements made by defendant “may be reasonably understood as implying the assertion of undisclosed facts justifying the opinion” (Steinhilber v Alphonse, supra, at 290), i.e., that plaintiff was intoxicated and disloyal to his clients. (Appeal from Order of Supreme Court, Monroe County, Doyle, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes, Hurlbutt and Lawton, JJ.